DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.
 
Claims 1-20 are pending.
This office action is in response of the Applicant’s arguments and remarks filed 07/05/2022.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because figure 3 fails to have proper labels for all the rectangular and circular boxes 305, 310, 320, 335, 385, 345a-f; figure 4 fails to label boxes 310, 320, 345f, 355 and figures 5-6 fail to label boxes 505a-d as required by 37 CFR 1.83(a), and as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: control unit in claims 1-3 and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The structure described in the specification par[0043] for the control unit is described as a hardware circuitry that comprises a processor 405 that is capable of repeating or relaying signals bi-directionally between donor antenna 325 that is communicatively coupled to base station 315a, and server antenna 330f.

Therefore, Examiner finds the claims are reasonably supported by the structure described in the specification pertaining to 35 U.S.C. 112 (a) and (b) (or 35 U.S.C. 112, first and second paragraphs, pre-AIA ) whether 35 U.S.C. 112(f) is invoked or not.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leaf et al. (US2020/0274626A1) hereafter Leaf in view of Lu et al. (US2010/0280836A1) hereafter Lu, and further in view Stefanik et al. (US2020/0100246A1) hereafter Stefanik.
Regarding claim 1, Leaf discloses a system comprising:
a server antenna (fig 2:250, par[0040]: Three antennas 250 are shown on each of three floors; floor 1, floor 2, and floor N. An ellipsis between floor 2 and floor N indicate that any number of floors may be used in the DAS 200) disposed within a building (fig 2:210, par[0039]: The DAS 200 is shown implemented in a building 210.  The DAS 200 can be implemented in any building or venue, including office buildings, hospitals, stadiums, and even outdoors (such as in outdoor malls), and the like, without limitation.) and configured to transceive communication data with one or more separate server antennas (fig 2:260, par[0041], [0042]: In proximity with each antenna 250 is a transmitter 260. each antenna 250 can detect and then transmit a signal at a different frequency. The transmitter 260 may be within a receive range of the antenna 250 such that the transmitter 260 can transmit a signal that will be received by the antenna 250);
one or more building environmental sensors positioned proximate the server antenna (fig 13:1320, par[0074], [0075]: Antenna 250 and transmitter 260, which are described herein, are shown.  Also shown is a monitor 1320 that can include electronic circuitry configured to monitor, among other things, environmental data, RF data, or the like.  Monitor 1320 can be associated with the transmitter 260.  For instance, each transmitter 260 can be associated with a monitor 1320.  Monitor 1320 can be positioned in proximity of the transmitter 260 ) and arranged to detect one or more parameters of a building environment proximate the server antenna and within the building  (par[0075], [0076]: Environmental data can include one or more of temperature, atmospheric or barometric pressure, wind speed, wind direction, vibration (or motion), precipitation, humidity, UV levels, or the like.  One or more sensors can be connected to or incorporated into the electronic circuitry of the monitor 1320 to facilitate the monitoring.  For monitoring environmental data, the sensors can include one or more of temperature sensors, barometric pressure sensors, anemometers, moisture sensors, or the like), 
at least one donor antenna (fig 2:202, par[0040]: the DAS 200 includes a donor antenna 202 in communication with a bi-directional amplifier (BDA) 220.); and
a control unit having a processor (fig 2:270, par[0040]: wherein the head end 270 is technically equivalent to a control unit) and a transmitter (par[0083]: Data received by a receiver 1430 of the head end 1470 can include antenna identification and monitored data, wherein the receiver 1430 can decode monitored data, such as, decode monitored data encoded on a carrier wave transmitted at a particular frequency. Monitored data can be one or more of processed, stored in memory, transmitted to a remote computing device(s) (not shown), or the like. Transmission of monitored data can be performed using a network, such as the network 208);
the control unit electrically coupled to the server antenna and the one or more environmental sensors (fig 2 and fig 11: par[0069]: The antennas 1150 can be coupled by one or more cables or wires to a BDA of the head end 1170. The antenna 1150 are technically equivalent to the server antenna 250), the control unit being configured arranged to transceive the communication data with the server antenna and to receive environmental data from the one or more environmental sensors (fig 14:1430, par[0083]: Data received by a receiver 1430 of the head end 1470 can include antenna identification and monitored data, as described herein. The receiver 1430 can include a processor and memory), and the control unit arranged to transceive data with the at least one donor antenna (par[0040], : The DAS 200 includes a donor antenna 202 in communication with a bi-directional amplifier (BDA) 220. The BDA 220 is shown in communication with a coupler 222, which may be a tap, splitter, or the like. The coupler 222 is in communication with the plurality of antennas 250 and a head end 270).
wherein the control unit is positioned separate from the server and the at least one donor antennas (fig 2:270, par[0043]: wherein the head end 270 is separate from the server antenna 250 and donor antenna 202).
Leaf does not explicitly disclose the system comprising: a server antenna configured to transceive communication data with one or more separate server antennas; and wherein the processor is coupled to an interface, the interface being arranged to communicate bi-directionally.
Lu discloses the system comprising: a server an antenna (fig 2:206, par[0022]: wherein the controller 206 is technically equivalent to the antenna) disposed within a building (fig 1:200, par[0022]: wherein the emergency site is technically equivalent to a building) and configured to transceive communication data with one or more separate antennas (fig 2:206a-206c, par[0022]: the wireless sensors 206a-206c are technically equivalent to separated antennas);
One of ordinary skill in the art would be aware of both the Leaf and the Lu references since both pertain to the field of antenna systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Leaf to implement the feature of antenna communication as disclosed by Lu to gain the functionality of providing an effective tool for planning a response that may be experience by most small buildings or sites, and automatically generating a real-time emergency action plan and/or an interactive rescue plan accessible by first responders and site managers.
Leaf in view of Lu does not explicitly disclose the system wherein the processor is coupled to an interface, the interface being arranged to communicate bi-directionally.
Stefanik discloses the system wherein the processor is coupled to an interface (fig 2A:230, par[0036]: Each unit 210, 212, 213, 215 in the DAS 200 can also comprise a respective controller 230, which may be implemented using one or more programmable processors and memory hardware that execute software that is configured to implement the various features described here as being implemented by the controller 230. Each controller 230 technically equivalent to the processor is configured to monitor and control the operation of the associated unit. Each controller 230 is also configured to send and receive management data over the DAS 200 technically equivalent as the controller 230 comprising and coupling to an interface that communicates bi-directionally. In one embodiment, each unit 210, 212, 213, 215 in the DAS 200 also comprises a modem 235 that is configured to send and receive management data over the DAS 200 by modulating and demodulating one or more carrier frequencies that are used for the purpose of communicating management data technically equivalent as the controller 230 coupling to an interface modem 235 that communicates bi-directionally), the interface being arranged to communicate bi-directionally (fig 2A:230, par[0036]: Each unit 210, 212, 213, 215 in the DAS 200 can also comprise a respective controller 230, which may be implemented using one or more programmable processors and memory hardware that execute software that is configured to implement the various features described here as being implemented by the controller 230. Each controller 230 technically equivalent to the processor is configured to monitor and control the operation of the associated unit. Each controller 230 is also configured to send and receive management data over the DAS 200 technically equivalent as the controller 230 comprising and coupling to an interface that communicates bi-directionally. In one embodiment, each unit 210, 212, 213, 215 in the DAS 200 also comprises a modem 235 that is configured to send and receive management data over the DAS 200 by modulating and demodulating one or more carrier frequencies that are used for the purpose of communicating management data technically equivalent as the controller 230 coupling to an interface modem 235 that communicates bi-directionally).
One of ordinary skill in the art would be aware of the Leaf, Lu and Stefanik references since all pertain to the field of antenna systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Leaf to implement the interface feature as disclosed by Stefanik to gain the functionality of providing a unitary point of access to various forms of communications traffic, so that facility operators and public safety personnel may leverage data from a diverse set of sensors and device within a facility while relating that information to the occupancy by people within the facility as gauged by the presence and location of mobile user devices.

Regarding claim 2, Leaf in view of Lu and Stefanik discloses the system of claim 1 wherein the control unit is configured to transmit the environmental data to a wireless device (Lu fig 1:102&304, par[0030]: In the event of an emergency at the emergency site 200, the facility manager may manually communicate an alert to the first responder site or location 302).

Regarding claim 3, Leaf in view of Lu and Stefanik discloses the system of claim 2 wherein the control unit transmits the environmental data to the wireless device via an internet connection that is coupled to a wireless communications system (Lu fig 1:102, par[0020]: The communication network 102 may be, for example, a cellular network, the Internet, a wide area network (WAN), a virtual private network (VPN), a wireless network or any combination).

Regarding claim 5, Leaf in view of Lu and Stefanik discloses the system of claim 1 wherein the control unit is electrically coupled to the server antenna (Leaf par[0043], [0047], [0058]: The cable from the upper connection of the coupler 522 can be connected to the antennas 250 through other couplers (see, e.g., FIG. 10).  For simplicity, a connection to a donor antenna from the BDA 520 is not shown) and to the one or more environmental sensors through a unitary communications coupling (Leaf par[0043], [0047], [0058], [0069]).

Regarding claim 6, Leaf in view of Lu and Stefanik discloses the system of claim 1 wherein the one or more environmental sensors include at least one of a temperature sensor, an air quality sensor, a smoke sensor, a humidity sensor, a motion sensor, a light sensor, a microphone or a moisture sensor (Leaf par[0075]: a monitor 1320 that can include electronic circuitry configured to monitor, among other things, environmental data that can include one or more of temperature, atmospheric or barometric pressure, wind speed, wind direction, vibration (or motion), precipitation, humidity, UV levels, or the like.  One or more sensors can be connected to or incorporated into the electronic circuitry of the monitor 1320 to facilitate the monitoring.  For monitoring environmental data, the sensors can include one or more of temperature sensors, barometric pressure sensors, anemometers, moisture sensors) and (Lu fig 2:202a-202d, par[0022]).

Regarding claim 7, Leaf in view of Lu and Stefanik discloses the system of claim 1 wherein the one or more environmental sensors (Leaf fig 11 & 13:1320, par[0074], [0075]) and (Lu fig 2:202a-202d, par[0022]), the at least one donor antenna, and the server antenna are positioned within a common enclosure (Leaf fig 2, par[0040], [0041], [0042]) and (Lu fig 2:200, par[0022]: wherein an emergency site 200 which may include one or more structures or buildings in a given geographic location).

2.	 Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leaf in view of Lu and Stefanik, and further in view of Van OS et al. (US2019/0370805A1) hereafter Van OS.
Regarding claim 4, Leaf in view of Lu and Stefanik does not explicitly disclose the system wherein the wireless device is authenticated via a building identification affixed to or positioned proximate the building.
Van OS discloses the system wherein the wireless device is authenticated via a building identification affixed to or positioned proximate the building (Van OS fig 9I-9J, par[0278], [0279]: As shown in FIG. 9I, transmitting the credential of the transfer account to secure access terminal 930 causes secure door 934 to open, thus enabling the user to enter the secure location.).
One of ordinary skill in the art would be aware of the Leaf, Lu, Stefanik and Van OS references since all pertain to the field of antenna systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Leaf to implement the feature of authorization as disclosed by Van OS to gain the functionality of providing electronic devices with faster, more secure, and more efficient methods and interfaces for managing the access to buildings for emergency uses.

3.	 Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leaf in view of Lu and Stefanik, and further in view of Svenning (US2013/0147627A1).
Regarding claim 8, Leaf in view of Lu and Stefanik does not explicitly disclose the system wherein the server antenna, the at least one donor antenna, and the one or more environmental sensors are configured to operate at an environmental temperature greater than 200 C.
Svenning discloses the system wherein the antenna and the one or more environmental sensors are configured to operate at an environmental temperature greater than 200 C (Svenning fig 1:6&7, par[0053], [0054]: wherein the sensors 7 and the electronic circuitry 6 technically equivalent to the sensors and the antenna are operating above 300 degrees).
One of ordinary skill in the art would be aware of the Leaf, Lu, Stefanik and Svenning references since all pertain to the field of antenna systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Leaf to implement the specific temperature feature as disclosed by Svenning to gain the functionality of providing a more flexible and effective method and system for fire monitoring by providing passive sensors capable of measuring various parameters such as temperature, ultra violet emission or smoke, which can withstand temperatures up to 850 degrees Celsius.

4.	 Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leaf in view of Lu and Stefanik, and further in view of Roberts (US2019/0295386A1).
Regarding claim 9, Leaf in view of Lu and Stefanik does not explicitly disclose the system wherein the control unit supplies power to the server antenna, the at least one donor antenna, and to the one or more environmental sensors via a power over Ethernet cable.
Roberts discloses the system wherein the control unit supplies power to the antenna and to the one or more environmental sensors via a power over Ethernet cable (fig 6:60, par[0091]).
One of ordinary skill in the art would be aware of the Leaf, Lu, Stefanik and Roberts references since all pertain to the field of antenna systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Leaf to implement the power over Ethernet technology as disclosed by Roberts to gain the functionality of providing a further Cost Savings, Easy, Low-Voltage Installation, enhanced Flexibility and Control and robust, secure and reliable.

5.	 Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leaf in view of Lu and Stefanik, and further in view of Correnti et al. (US2018/0356241A1) hereafter Correnti.
Regarding claim 10, Leaf in view of Lu and Stefanik does not explicitly disclose the system wherein the one or more separate antennas are antennas of at least one of a LTE band device or a public safety network device.
Correnti discloses the system wherein the one or more separate antennas are antennas of at least one of a LTE band device or a public safety network device (fig 7:710, par[0114]).
One of ordinary skill in the art would be aware of the Leaf, Lu, Stefanik and Correnti references since all pertain to the field of antenna systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Leaf to implement the LTE technology as disclosed by Correnti to gain the functionality of providing a faster sharing of large files and streaming media and improved performance for latency-sensitive applications, such as real-time videoconferencing or remote desktops, offering much higher bandwidth (speed of data transfer), lower latency (faster response times from the network) and improved spectrum efficiency (increasing overall network capacity).

6.	 Claims 11-14 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leaf et al. (US2020/0274626A1) hereafter Leaf, in view of Lotter et al. (US2016/0295495A1) hereafter Lotter, in view of TakII et al. (US2019/0372650A1) hereafter TakII, in view of Van OS et al. (US2019/0370805A1) hereafter Van OS, and further in of Stefanik et al. (US2020/0100246A1) hereafter Stefanik.
Regarding claim 11, Leaf discloses a system comprising:
A repeater connected within the building comprising a controller (fig 2:270, par[0040]: wherein the head end 270 is technically equivalent to a controller) having a processor (fig 2:270, par[0040]: wherein the head end 270 is technically equivalent to a control unit) and a transmitter (par[0083]: Data received by a receiver 1430 of the head end 1470 can include antenna identification and monitored data, wherein the receiver 1430 can decode monitored data, such as, decode monitored data encoded on a carrier wave transmitted at a particular frequency. Monitored data can be one or more of processed, stored in memory, transmitted to a remote computing device(s) (not shown), or the like. Transmission of monitored data can be performed using a network, such as the network 208), donor antennas (fig 2:202, par[0040]: the DAS 200 includes a donor antenna 202 in communication with a bi-directional amplifier (BDA) 220) and server antennas (fig 2:250, par[0040]: Three antennas 250 are shown on each of three floors; floor 1, floor 2, and floor N. An ellipsis between floor 2 and floor N indicate that any number of floors may be used in the DAS 200), wherein the controller is positioned separate from the donor and server antennas (fig 2:270, par[0043]: wherein the head end 270 is separate from the server antenna 250 and donor antenna 202); and
one or more environmental sensors associated with the server antennas and being configured for sensing one or more parameters of an environment within the building (fig 13:1320, par[0074], [0075]: Antenna 250 and transmitter 260, which are described herein, are shown.  Also shown is a monitor 1320 that can include electronic circuitry configured to monitor, among other things, environmental data, RF data, or the like.  Monitor 1320 can be associated with the transmitter 260.  For instance, each transmitter 260 can be associated with a monitor 1320.  Monitor 1320 can be positioned in proximity of the transmitter 260), the one or more sensors further being configured for transmitting sensor data to the repeater (par[0083]: Data received by a receiver 1430 of the head end 1470 can include antenna identification and monitored data, as described herein. The receiver 1430 can include a processor and memory. The receiver 1430 can determine whether any of antenna identification is missing, as described herein).
Leaf does not explicitly disclose the system comprising: a machine-readable identifier associated with a building, the machine readable identifier encoding information that describes one or more environments of the building; a repeater connected with the building to relay communication data between one or more base stations and a handset via a communications channel, wherein the processor is coupled to an interface, the interface being arranged to communicate bi-directionally, and the repeater configured to receive data from the one or more base stations in a network and relay at least a portion of the received data to the handset through the server antennas positioned within the building; and wherein the repeater is configured to transmit the sensor data to a mobile electronic device outside the building via the donor antennas.
Lotter discloses a repeater (fig 2:202, par[0023]) connected within the building to relay communication data between one or more base stations and a handset via a communications channel (par[0023]: The repeater system 200 may be configured to relay network information between a base station and one or more handsets configured to receive network information from the base station), the repeater configured to receive data from the one or more base stations in a network and relay at least a portion of the received data to the handset through the server antennas positioned within the building (par[0023], [0025], [0033]: The server antenna 214 may be configured to receive and/or transmit network information between the repeater 202 and one or more handsets (not shown). Providing one or more server antennas 214 integrated into the power supply 208 reduces the requirement for installing server antennas onto the repeater 202).
One of ordinary skill in the art would be aware of both the Leaf and the Lotter references since both pertain to the field of antenna systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Leaf to implement the feature of antenna communication as disclosed by Lotter to gain the functionality of providing an effective tool for planning a response that may be experience by most small buildings or sites, and automatically generating a real-time emergency action plan and/or an interactive rescue plan accessible by first responders and site managers.
Leaf in view of Lotter does not explicitly disclose the system comprising: a machine-readable identifier associated with a building, the machine readable identifier encoding information that describes one or more environments of the building; a repeater connected with the building to relay communication data between one or more base stations and a handset via a communications channel, wherein the processor is coupled to an interface, the interface being arranged to communicate bi-directionally, and the repeater is configured to transmit the sensor data to a mobile electronic device outside the building via the donor antennas.
TakII discloses the system comprising: a repeater connected with the building to relay communication data between one or more base stations and a handset via a communications channel (fig 1:10A, par[0002], [0020]: It is conventionally known that a relay apparatus is interposed between a terminal device(s) and a macro cell base station(s) in order to secure a communication path between the terminal device(s) and the macro cell base station(s) within a building. The terminal device 10 is a device that communicates with the relay apparatus 20 or the donor base station 30. FIG. 1 illustrates: terminal devices 10a that exist in a service area of a cell (the range capable of communication) formed by the relay apparatus 20 and are connected to the relay apparatus 20. The relay apparatus 20 can be moved and is an apparatus for relaying communication between the terminal devices 10a and the donor base station 30), wherein the repeater is configured to transmit the sensor data to a mobile electronic device outside the building via the donor antennas (fig 1:25&10c and 10b, par[0020], [0021]: The terminal device 10b and 10c are technically equivalent to the outside mobile electronic devices, are devices that communicates with the relay apparatus 20 or the donor base station 30. A terminal device 10b that exists in a service area of a cell formed by a donor base station 30b and is connected to the donor base station 30b; and a terminal device 10c that exists in a service area of a cell formed by a donor base station 30c and is connected to the donor base station 30c. The terminal devices 10a, the terminal device 10b, and the terminal device 10c will be hereinafter sometimes collectively referred to as the terminal device 10).
One of ordinary skill in the art would be aware of the Leaf, Lotter and TakII references since all pertain to the field of antenna systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Leaf to implement the specific feature of communicating via donor antennas as disclosed by TakII to gain the functionality of providing a communication quality in both transmission and reception in a relay apparatus that is interposed between a terminal device(s) and a macro cell base station(s) in order to secure a communication path between the terminal device(s) and the macro cell base station(s) within a building.
Leaf in view of Lotter and TakII does not explicitly disclose the system comprising: a machine-readable identifier associated with a building, the machine readable identifier encoding information that describes one or more environments of the building; and wherein the processor is coupled to an interface, the interface being arranged to communicate bi-directionally.
Van OS discloses the system comprising: a machine-readable identifier associated with a building, the machine readable identifier encoding information that describes one or more environments of the building (Van OS fig 9I-9J, par[0278], [0279]: As shown in FIG. 9I, transmitting the credential of the transfer account to secure access terminal 930 causes secure door 934 to open, thus enabling the user to enter the secure location.).
One of ordinary skill in the art would be aware of the Leaf, Lu, TakII and Van OS references since all pertain to the field of antenna systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Leaf to implement the feature of authorization as disclosed by Van OS to gain the functionality of providing electronic devices with faster, more secure, and more efficient methods and interfaces for managing the access to buildings for emergency uses.
Leaf in view of Lotter, TakIl and Van OS and does not explicitly disclose the system wherein the processor is coupled to an interface, the interface being arranged to communicate bi-directionally.
Stefanik discloses the system wherein the processor is coupled to an interface (fig 2A:230, par[0036]: Each unit 210, 212, 213, 215 in the DAS 200 can also comprise a respective controller 230, which may be implemented using one or more programmable processors and memory hardware that execute software that is configured to implement the various features described here as being implemented by the controller 230. Each controller 230 technically equivalent to the processor is configured to monitor and control the operation of the associated unit. Each controller 230 is also configured to send and receive management data over the DAS 200 technically equivalent as the controller 230 comprising and coupling to an interface that communicates bi-directionally. In one embodiment, each unit 210, 212, 213, 215 in the DAS 200 also comprises a modem 235 that is configured to send and receive management data over the DAS 200 by modulating and demodulating one or more carrier frequencies that are used for the purpose of communicating management data technically equivalent as the controller 230 coupling to an interface modem 235 that communicates bi-directionally), the interface being arranged to communicate bi-directionally (fig 2A:230, par[0036]: Each unit 210, 212, 213, 215 in the DAS 200 can also comprise a respective controller 230, which may be implemented using one or more programmable processors and memory hardware that execute software that is configured to implement the various features described here as being implemented by the controller 230. Each controller 230 technically equivalent to the processor is configured to monitor and control the operation of the associated unit. Each controller 230 is also configured to send and receive management data over the DAS 200 technically equivalent as the controller 230 comprising and coupling to an interface that communicates bi-directionally. In one embodiment, each unit 210, 212, 213, 215 in the DAS 200 also comprises a modem 235 that is configured to send and receive management data over the DAS 200 by modulating and demodulating one or more carrier frequencies that are used for the purpose of communicating management data technically equivalent as the controller 230 coupling to an interface modem 235 that communicates bi-directionally).
One of ordinary skill in the art would be aware of the Leaf, Lotter, TakII, Van OS and Stefanik references since all pertain to the field of antenna systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Leaf to implement the interface feature as disclosed by Stefanik to gain the functionality of providing a unitary point of access to various forms of communications traffic, so that facility operators and public safety personnel may leverage data from a diverse set of sensors and device within a facility while relating that information to the occupancy by people within the facility as gauged by the presence and location of mobile user devices.

Regarding claim 12, Leaf in view of Lotter, TakII, Van OS and Stefanik discloses the system wherein the mobile electronic device is authenticated to receive the sensor data, the authentication including the mobile electronic device transmitting data from a building identification that is affixed to or positioned proximate the building (Van OS fig 9I-9J, par[0278], [0279]: As shown in FIG. 9I, transmitting the credential of the transfer account to secure access terminal 930 causes secure door 934 to open, thus enabling the user to enter the secure location.).

Regarding claim 13, Leaf in view of Lotter, TakII, Van OS and Stefanik discloses the system wherein the repeater is coupled to each of the donor antennas and server antennas via a communications cable (Leaf par[0043], [0047]: the coupler 222 can couple cables, such as coaxial or fiberoptic cables, between the different antennas and the BDA 220).

Regarding claim 14, Leaf in view of Lotter, TakII, Van OS and Stefanik discloses the system wherein the one or more environmental sensors transmit the sensor data to the repeater through the communications cable (Leaf fig 14, par[0043], [0047], [0082]: the coupler 222 can couple cables, such as coaxial or fiberoptic cables, between the different antennas and the BDA 220).

Regarding claim 17, Leaf in view of Lotter, TakII, Van OS and Stefanik discloses the system of claim 11 wherein the one or more environmental sensors include at least one of a temperature sensor, an air quality sensor, a smoke sensor, a humidity sensor, a motion sensor, a light sensor, a microphone or a moisture sensor (Leaf par[0075]: a monitor 1320 that can include electronic circuitry configured to monitor, among other things, environmental data that can include one or more of temperature, atmospheric or barometric pressure, wind speed, wind direction, vibration (or motion), precipitation, humidity, UV levels, or the like.  One or more sensors can be connected to or incorporated into the electronic circuitry of the monitor 1320 to facilitate the monitoring.  For monitoring environmental data, the sensors can include one or more of temperature sensors, barometric pressure sensors, anemometers, moisture sensors) and (Lu fig 2:202a-202d, par[0022]).

Regarding claim 18, Leaf in view of Lotter, TakII, Van OS and Stefanik discloses the system of claim 11 wherein the one or more environmental sensors, the at least one donor antenna, and the server antenna are positioned within a common enclosure (Leaf fig 2:210, par[0040]: Three antennas 250 are shown on each of three floors; floor 1, floor 2, and floor N. An ellipsis between floor 2 and floor N indicate that any number of floors may be used in the DAS 200. Further, any number of antennas 250, from one to several, may be installed on any given floor in a building 210. The antennas 250 need not be installed on every floor.  While the antennas 250 are described as being located on floors, any of the antennas 250 can be installed in any location, which may or may not be a floor of a structure).

7.	 Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leaf in view of Lotter, TakII, Van OS and Stefanik, and further in view of Roberts (US2019/0295386A1).
Regarding claim 15, Leaf in view of Lotter, TakII, Van OS and Stefanik does not explicitly disclose the system wherein the repeater supplies power to the one or more environmental sensors via the communications cable.
Roberts discloses the system wherein the repeater supplies power to the one or more environmental sensors via the communications cable (Roberts fig 6:60, par[0091]).
One of ordinary skill in the art would be aware of the Leaf, Lotter, TakII, Van OS, Stefanik and Roberts references since all pertain to the field of antenna systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Leaf to implement the power over Ethernet technology as disclosed by Roberts to gain the functionality of providing a further Cost Savings, Easy, Low-Voltage Installation, enhanced Flexibility and Control and robust, secure and reliable.

8.	 Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leaf in view of Lotter, TakII, Van OS and Stefanik, and further in view of Flammer, III et al. (US2013/0157559A1) hereafter Flammer.
Regarding claim 16, Leaf in view of Lotter, TakII, Van OS and Stefanik does not explicitly disclose the system wherein the repeater transmits the sensor data to the mobile electronic device by first transmitting the sensor data to an internet connected device.
Flammer discloses the system wherein the repeater transmits the sensor data to the mobile electronic device by first transmitting the sensor data to an internet connected device (Flammer par[0034]).
One of ordinary skill in the art would be aware of the Leaf, Lotter, TakII, Van OS, Stefanik and Flammer references since all pertain to the field of antenna systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Leaf to implement the internet technology as disclosed by Flammer to gain the functionality of providing a further Cost Savings, Easy, Low-Voltage Installation, enhanced Flexibility and Control and robust, secure and reliable.

9.	 Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leaf in view of Lotter, TakII, Van OS and Stefanik, and further in view of Svenning (US2013/0147627A1).
Regarding claim 19, Leaf in view of Lotter, TakII, Van OS and Stefanik does not explicitly disclose the system wherein the at least one donor antenna, the server antenna, and the one or more environmental sensors are configured to operate at an environmental temperature greater than 200 C.
Svenning discloses the system wherein the at least one donor antenna, the server antenna, and the one or more environmental sensors are configured to operate at an environmental temperature greater than 200 C (Svenning fig 1:6&7, par[0053], [0054]: wherein the sensors 7 and the electronic circuitry 6 technically equivalent to the sensors and the antenna are operating above 300 degrees).
One of ordinary skill in the art would be aware of the Leaf, Lotter, TakII, Van OS, Stefanik and Svenning references since all pertain to the field of antenna systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Leaf to implement the specific temperature feature as disclosed by Svenning to gain the functionality of providing a more flexible and effective method and system for fire monitoring by providing passive sensors capable of measuring various parameters such as temperature, ultra violet emission or smoke, which can withstand temperatures up to 850 degrees Celsius.

10.	 Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leaf in view of Lotter, TakII, Van OS and Stefanik, and further in view of Correnti et al. (US2018/0356241A1) hereafter Correnti.
Regarding claim 20, Leaf in view of Lotter, TakII, Van OS and Stefanik discloses the system wherein the repeater is configured to relay the communication data via a public cellular band and via a public safety network.
Correnti discloses the system wherein the repeater is configured to relay the communication data via a public cellular band and via a public safety network (fig 7:710, par[0114]).
	One of ordinary skill in the art would be aware of the Leaf, Lotter, TakII, Van OS, Stefanik and Correnti references since all pertain to the field of antenna systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Leaf to implement the LTE technology as disclosed by Correnti to gain the functionality of providing a faster sharing of large files and streaming media and improved performance for latency-sensitive applications, such as real-time videoconferencing or remote desktops, offering much higher bandwidth (speed of data transfer), lower latency (faster response times from the network) and improved spectrum efficiency (increasing overall network capacity).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165. The examiner can normally be reached (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685